Russell, Chief Justice.
The motion for new trial in this ease is based only upon the general grounds. As this court is not empowered to appraise the weight of the testimony adduced in any case, for this is a matter entirely for the determination of the jury, the judgment overruling the motion for new trial can not be reversed.

Judgment affirmed.


All the Justices concur.

William B. Kent, for plaintiff in error.
M. J. Yeomans, attorney-general, M. E. Boyer, solicitor-general, B. D. Murphy, and George L. Goode, assistant attorneys-general, contra.